OPINION
By BARTLETT, J.
A. Motion of defendant to strike from petition:
1. Sustained. Evidential.
2. Sustained as to the words “skill, time, materials, Exhibits,” but overruled as to the words “and expenses sustained on behalf of defendant by plaintiff pursuant to such employment * * *”
B. The application to separately state the apiPunt of expenses in*261curred is sustained, but overruled as to “skill, time expended, materials, exhibits;” since those words are ordered stricken from the petition.
The value of the services rendered by attorney for his client where there is no express contract fixing the amount, may be claimed in a lump sum, and it is not necessary to itemize the time spent, as this is evidential matter, since it must necessarily follow that time will be spent on the subject matter for which employed. On the other hand, expenses incurred should be itemized where incurred under the implied authority of the attorney, since it does not necessarily follow his employment that the attorney must incur expenses for the client. The distinction between pleading for the recovery of the value of the services rendered, and expenses incurred, is like general damages and special damages. One must be specially pleaded but not the other.
Entry accordingly with exceptions by counsel for both plaintiff and defendant.
Leave to file amended petition within the rule day.